DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 13, 14 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The top cover directly engaging a top surface of the handle is new matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 13, 14, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhar (US 2013/0068764) in view of Voelker (US 2012/0312813) and Dygert et al. (US 2008/0073317).
Regarding claim 1, Kuhar discloses a carton having a container disposed therein, the carton including opposite top (Fig. 6) and bottom (Fig. 7) covers, opposite first and second side walls that each extend from the top cover to the bottom cover and from a third side wall to an opposite fourth side wall, the carton defining a first opening (Fig. 6) extending into the top cover and the first side wall; the spout of the container extending through the first opening (Fig. 14) (insofar as claimed/disclosed), the second side wall including a body and first and second flaps, the flaps extending from opposite sides of the body, the first flap forming a portion of the top cover, the second flap forming a portion of the bottom cover, the first flap being free of any openings between the body and an outer edge of the first flap, the second flap being free of any openings between the body and an outer edge of the second flap; and the third and fourth side walls being free of any openings. See Figs. 6-7. Kuhar discloses a container (at 196), but not as claimed; nor, does Kuhar disclose a second opening as claimed.   
See In re Japiske, 86 USPQ 70.
Moreover, Dygert discloses a packaging comprising: a container (1) comprising opposite top and bottom walls that are connected by a side wall, inner surfaces of the walls defining an aperture (7) configured for disposal of a volume of flowable material, the container comprising a shoulder (9) extending from the top wall and a spout (at 7) extending from the top wall, the spout being connected to the shoulder by a handle (8), the handle being fixed relative to the top wall; the container being in a carton (14), and a top cover of a carton capable of directly engaging a top surface of the handle. See Figs. 1-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the container of Kuhar for that of Dygert’s and have the top cover of the carton directly engage the handle of the 
Regarding claim 2, the visual indicia includes selective orientation of the openings with the container. In other words, the container must be oriented to fit with the opening (122), and as such the visual indicia can then be seen.
Regarding claim 3, the material is visually perceptible from a wall of the container. See Voelker, ¶[0061].
Regarding claim 9, the second opening has a diamond shaped configuration and the visual indicia includes selective orientation of the diamond shaped opening with the container. See Voelker, Fig. 30. 
Regarding claim 11, Kuhar, as modified above, sufficiently discloses the claimed invention. See Figs. 24-30. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a circular opening, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 13, a top surface of the spout extends parallel to a top surface of the handle. See Dygert, Fig. 2. 
Regarding claim 14, the side walls of the carton extend perpendicular to the top and bottom walls. 
Regarding claims 21, 23 and 24, Kuhar, as modified above, sufficiently discloses the invention. 

Regarding claim 26, a first surface of the shoulder is continuous with the top surface of the handle and a second surface of the shoulder is continuous with an outer surface of the side wall. See Dygert, Fig. 2. 

Claims 4, 5, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhar, Voelker, and Dygert as applied above in further view of Kessler (US 2016/0031604).
Regarding claims 4 and 5, Kuhar, as modified above, sufficiently discloses the claimed invention, but does not disclose the walls as claimed. Kessler, which is drawn to a container, discloses a side wall comprising opaque portions (16, 20, 26) adjacent to a transparent portion (38) with a portion of the side wall being transparent and another portion of the side wall being opaque. See ¶[0019]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have parts of the container of Dygert, as modified above, be opaque and transparent, as disclosed by Kessler, in order to provide colored aesthetics to the container while still being able to see the volume of substance within the container. 
Regarding claims 22, 27 and 28, Kuhar, which is also drawn to a packaging, discloses a carton (Figs. 6-7) including opposite top and bottom covers, opposite first and second side walls that each extend from the top cover to the bottom cover and from 
Voelker, which is drawn to a carton, discloses the carton defining a first (at 122) and second opening (926) extending into a second side wall, the openings being configured to provide visual indicia of a volume on a container therein. See Fig. 27. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a second opening, as disclosed by Voelker, on the carton of Kuhar in order to be able to see the volume of flowable material within the container and carton. Furthermore, it would have been obvious to one having ordinary skill in the art at the See In re Japiske, 86 USPQ 70.
Dygert discloses packaging comprising: a container (Fig. 2) comprising opposite top and bottom walls that are connected by a side wall, the container comprising a shoulder extending from the top wall and a spout extending from the top wall, the spout being connected to the shoulder by a handle, the handle being permanently fixed relative to the top wall, a top surface of the handle being spaced a first distance from the top wall and a top surface of the spout being spaced an increased second distance from the top wall, inner surfaces of the walls defining an aperture capable of being configured for disposal of a volume of edible and/or cooking. See Fig. 2. Dygert also discloses a container (1) being disposed in the cavity of a carton such that the top cover can directly engage the top surface of the handle and the handle is disposed entirely within the container. See Fig. 8. See Figs. 1-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the container of Kuhar for that of Dygert’s and have the top cover of the carton directly engage the handle of the container in order to stabilize the container, hold different items, and to facilitate the handling of the container via the shoulder and handle.
Kessler, which is drawn to a packaging, discloses a side wall comprising a transparent portion (38). See ¶[0019]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to .

Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhar, Voelker, and Dygert as applied above in further view of Watts (US 3,666,167).
Regarding claims 6 and 18, Kuhar does not disclose a V-shape. Watts, which is drawn to a package, discloses a first portion of a first opening having a V-shaped configuration. See Fig. 5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a first portion of the first opening of Kuhar have a V-shape, as disclosed by Watts, in order to facilitate access into the carton. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening have the shapes as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 7, a second portion of the first opening extends into the top cover and has an arcuate configuration. See Fig. 1. 
Regarding claim 8, the second portion is disposed in a perpendicular orientation relative to the first portion. See Fig. 1. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        f